DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Non-Final Office Action
The ‘Response to Non-Final Office Action’, filed on 02 October 2020, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-57 are canceled.
	Claims 58, 65, and 72 are amended.
	Accordingly, claims herein under examination are claims 58-77.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 02 October 2020, has been fully considered.


Declaration of Scot Roberts Under 37 C.F.R. 1.132
The ‘Declaration of Scot Roberts Under 37 C.F.R. 1.132’ is insufficient to overcome the rejection of claims 58-77 based upon U.S. Patent No. 6,348,450 (see ‘Information Disclosure Statement’, filed on 02 April 2020; herein “TANG ‘450”) as set forth in the ‘Non-Final Office Action’, mailed on 02 April 2020.  The declaration by Scot Roberts declares: 1) a protective immune response is not a probable outcome of immunization; and 2) not all adenoviral vectored antigens induce a protective immune response, even when expressing an immunogenic antigen; and 3) a protective immune response against expressed B. anthracis protective antigen is not probable in view of TANG ‘450.  However, the declaration is found unpersuasive as the claims are directed to a pharmaceutical dosage which is considered to be a composition/product (emphasis added).  The claimed composition/product comprises the following recited structural elements: 1) a pharmaceutically acceptable carrier or diluent (claims 58 and 72); 2) at least 107 pfu of a non-replicating adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen (claims 58 and 72); and a spray dispenser (see claim 72).  As discussed in detail below (see ‘Claim Rejections - 35 U.S.C. § 103, U.S. Patent No. 6,348,450’, TANG ‘450 discloses a composition/product comprising: 1) a pharmaceutically acceptable carrier or diluent suitable for non-invasive intranasal administration; and 2) at least 107 pfu of a non-replicating adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen.  With respect to the limitations “wherein the dosage, upon administration to the mammal, induces a protective immune response in the mammal against challenge by intranasal inhalation of B. anthracis spores” (see independent claim 58) and “wherein the composition, upon administration to the mammal induces a protective immune response in the mammal against a challenge of an B. anthracis spores” (see independent claim 72), such limitations do not structurally alter any of the recited elements found in the composition/product, but instead simply states the necessarily resulting effect of the composition/product upon administration to a mammal.
Accordingly, the ‘Declaration of Scot Roberts Under 37 C.F.R. 1.132’ is found unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,968,667
Amended claims 58-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,968,667 (see ‘Information Disclosure Statement’, filed on 02 October 2020; herein “USPAT ‘667”). 
The following specifically denotes the instant claims with the corresponding claims of USPAT ‘667 applied herein:
Instant claims 58, 64, 65, 72, and 77 are unpatentable over claims 1 and 7 of USPAT ‘667.
Instant claims 59, 66, and 73 are unpatentable over claims 5 and 8 of USPAT ‘667.
Instant claims 60, 67, and 74 are unpatentable over claims 6 and 12 of USPAT ‘667.
Instant claims 61 and 68 are unpatentable over claims 2 and 9 of USPAT ‘667.
Instant claims 62, 69, and 75 are unpatentable over claims 3 and 10 of USPAT ‘667.
Instant claims 63, 70, and 76 are unpatentable over claims 4 and 11 of USPAT ‘667.
Claims 58-77 of USPAT ‘667 renders instant claims 1-12 unpatentable.  For instance, claim 9 of USPATAPP ‘667 is drawn to “A non-invasive method of inducing a protective immune response against inhalation anthrax in a mammal, comprising: administering intranasally to the mammal at least 107 pfu of a non-replicating adenovirus vector that contains and expresses a nucleic acid encoding B. anthracis protective antigen, wherein induction of the protective B. anthracis spores, and thereby non-invasively inducing a protective immune response against inhalation anthrax in the mammal.”  Instant claim 1 is drawn to “A pharmaceutical dosage for intranasal administration to a mammal, the dosage comprising: a pharmaceutically acceptable carrier or diluent suitable for non-invasive intranasal administration and at least 107 pfu of a non-replicating adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen, wherein the dosage, upon administration to the mammal induces a protective immune response in the mammal that against challenge with by intranasal inhalation of B. anthracis spores.”  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 58-77 appear to recite claim limitations substantially similar to claims 1-12 of USPAT ‘667.  Specifically, the instant claimed “pharmaceutical dosage” is reasonably considered to be found/part of the claimed non-invasive method of inducing a protective immune response against inhalation anthrax in a mammal recited in USPATAPP ‘667.  With respect to pharmaceutical acceptable carrier or diluent suitable for non-invasive intranasal administration, adjuvant, and spray dispenser, USPAT ‘667 provides for the inclusion of pharmaceutical acceptable carrier or diluent suitable for non-invasive intranasal administration (see Col. 12, lines 36-52 and Col. 38, lines 49-65), provides for the inclusion of an adjuvant (see Col. 11, lines 11-22; Col. 16, lines 38-43; Col. 20, lines 19-27; and Col. 36, lines 23-28), and provides for the utilization of a spray dispenser (see Col. 1, line 52 to Col. 2, line 12; Col. 12, lines 36-52; Col. 19, lines 1-8) with the disclosed non-replicating adenovirus vector  and, thus, it would have been obvious to one in the art to have combined to have formed 
Accordingly, instant claims 58-77 are rejected over claims 1-12 of USPAT ‘667 on the grounds of non-statutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent No. 6,348,450
Amended claims 58-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,348,450 (see ‘Information Disclosure Statement’, filed on 02 April 2020; herein “TANG ‘450”).
Allegations/Arguments
The ‘Response to Non-Final Office Action’ (pages 6-10), filed on 02 October 2020, alleges/argues: 1) independent claims 58, 65, and 72 are amended; 2) TANG ‘450 fails to inherently teach that a protective immune response would be inevitable to the claimed methods; 2) no evidence has been submitted by the Office Action’s finding of inherency as to the claimed subject matter; 3) in view of the ‘Declaration of Scot Roberts Under 37 C.F.R. 1.132’ a protective immune response is not inherent in an immune response to a pathogen and not all antigens disclosed by TANG ‘450 in an adenoviral vector and administered intranasally induce a protective immune response.


Response to Allegations/Arguments
The allegations/arguments presented in the ‘Response to Non-Final Office Action’, filed on 02 October 2020, have been fully considered but are found unpersuasive for the reasons discussed below.
The amended claims are directed to a pharmaceutical dosage (i.e., composition/product) comprising: 1) a pharmaceutically acceptable carrier or diluent suitable for non-invasive intranasal administration; and 2) at least 107 pfu of a non-replicating adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen.  Further, the ‘Declaration of Scot Roberts Under 37 C.F.R. 1.132’ has been fully considered.  However, the claims are not directed to a method as alleged and argued as the claims are directed to a pharmaceutical dosage which is considered to be a composition/product (emphasis added) and does not recite active/positive steps.  The claimed composition/product comprises the following recited structural elements: 1) a pharmaceutically acceptable carrier or diluent (claims 58 and 72); 2) at least 107 pfu of a non-replicating adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen (claims 58 and 72); and a spray dispenser (see claim 72).  TANG ‘450 teaches and suggests a composition/product comprising: 1) a pharmaceutically acceptable carrier or diluent suitable for non-invasive intranasal administration; and 2) at least 107 pfu of a non-replicating adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen (Col. 1, line 58 to Col. 2, line 12; Col. 5, lines 1-22; Col. 6, lines 21-37; Col. 6, line 59 to Col. 7, line 17; Col. 8, lines 5-20; Col. 10, line 28 to Col. 12, line 37; Col. 12, lines 38-45; and Col. 14, lines 21-62; Col. 16, lines 4-14; and Col. 18, lines 10-23; Col. 18, lines 30-37; Col. 26, line 17 to Col. 28, line 28; and FIGS. 12 and 13), which are the same structural elements recited in the instant B. anthracis spores” (see independent claim 58) and “wherein the composition, upon administration to the mammal induces a protective immune response in the mammal against a challenge of an intranasal inhalation of B. anthracis spores” (see independent claim 72), such limitations do not “structurally” alter any of the recited elements found in the composition/product, but instead simply states the necessarily resulting effect of the composition/product upon administration to a mammal.  It should be recognized that TANG ‘450 does provide the following with respect to the disclosed compositions/products and a “protective immunological response”:
“The invention further relates to mucosal, e.g., intranasal, perlingual, buccal, oral, oral cavity, administration of adenovirus defective in its E1 and/or E3 and E4 region(s), advantageously defective in its E1 and E3 regions, e.g., such an adenovirus comprising an exogenous or heterologous nucleic acid molecule, such as an exogenous or heterologous nucleic acid molecule encoding an epitope of interest of an influenza, e.g., one or more influenza epitiopes of interest and/or one or more influenza antigens. Such an administration can be a method to induce an immunological response, such as a protective immunological response. The adenovirus in this instance can be a human adenovirus. The adenovirus can be another type of adenovirus, such as a canine adenovirus. Thus, if the host or animal is other than a human, the adenovirus can be matched to the host; for example, in veterinary applications wherein the host or animal is a canine such as a dog, the adenovirus can be a canine adenovirus.” (Col. 2, lines 39-56)

“Accordingly, an object of the invention can be any one or more of: providing a method for inducing an immunological response, e.g., protective immunological response, and/or a therapeutic response in a host or animal, e.g., vertebrate such as mammal, comprising topically administering a vector that comprises and expresses a nucleic acid molecule encoding a gene product that induces or stimulates the response; such a method wherein the nucleic acid molecule is heterologous and/or exogenous with respect to the host; mucosal, e.g., intranasal, perlingual, buccal, oral, oral cavity administration of adenovirus defective in its E1 and/or E3 and/or E4 region(s), advantageously defective in its E1 and E3 and E4 regions, e.g., such an adenovirus comprising an exogenous or heterologous nucleic acid molecule, such as an exogenous or heterologous nucleic acid molecule encoding an epitope of interest of an influenza, e.g., one or more influenza epitiopes of interest and/or one or more influenza antigens; such an administration wherein an immunological response, such as a protective immunological response is induced; products for performing such methods; products from performing such methods; uses for such methods and products, inter alia.” (Col. 5, lines 1-22)

“The invention further provides intranasal and/or mucosal and/or perlingual and/or buccal and/or oral and/or oral cavity administration of adenovirus defective in its E1 and/or E3 and/or E4 region(s), advantageously defective in its E1 and E3 and E4 regions, e.g., such an adenovirus comprising an exogenous or heterologous nucleic acid molecule, such as an exogenous or heterologous nucleic acid 

Therefore, in light of the above reproduced disclosure of TANG ‘450 one in the art would have recognized and have a reasonable expectation that the disclosed compositions of TANG ‘450 would necessarily induce a protective immune response and not just an immune response as alleged/argued.  However as reiterated from above, the claims are directed to a composition/product that is taught and suggested by TANG ‘450 as comprising the same structural elements recited in the instant claims and the “protective immune response” is not considered to “structurally” alter the elements recited therein.  Applicant is invited to provide evidence of “structural” alterations to the elements found in instant claims that would be required for a “protective immune response” in contrast to simply an “immune response” as alleged/argued.
Accordingly, the allegations/arguments found in the ‘Response to Non-Final Office Action’, filed on 02 October 2020, are deemed unpersuasive.

	TANG ‘450 discloses vectors expressing nucleic acid molecules encoding an antigen of interest (Abstract).
	Regarding claims 58, 65, and 72, TANG ‘450 provides for the compositions/products comprising a pharmaceutically acceptable carrier or diluent suitable for non-invasive intranasal administration and a non-replicative adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen (Col. 1, line 58 to Col. 2, line 12; Col. 5, lines 1-22; Col. 6, lines 21-37; 7 pfu (Col. 18, lines 30-37; Col. 26, line 17 to Col. 28, line 28; and FIGS. 12 & 13).  TANG ‘450 provides for the nasal or respiratory administration of the disclosed compositions/products with a spray dispenser (Col. 12, lines 38-45).
	Regarding claims 59, 66, and 73, TANG ‘450 provides for the non-replicating adenovirus vector be an E1 and/or E3 defective adenovirus serotype 5 (Ad5) (Col. 2, lines 32-56, Col. 5, lines 1-22; Col. 6, line 59 to Col. 7, line 17).
	Regarding claims 60, 67, and 74, TANG ‘450 provides for the disclosed non-replicating adenovirus vectors to comprise/express a nucleic encoding B. anthracis protective antigen (Col. 1, line 58 to Col. 2, line 12; Col. 6, lines 21-37; Col. 14, lines 21-62; and Col. 15, line 66 to Col. 16, line 14).  It should be recognized that the originally filed disclosure provides the following with respect to protective antigen:
“The virulence of B anthracis is mediated by two plasmids, pXO1 and pXO2, which encodes genes involved in toxin production and capsule formation, respectively. The pXO1 genes pagA, lef, and cya encode the tripartite toxin protective antigen (PA)-lethal factor (LF)-edema factor (EF) associated with B. anthracis pathogenicity (Inglesby 2002). Production of PA-LF-EF peaks during the late exponential phase of vegetative growth (Liu 2004). The importance of a toxin in pathogenesis was demonstrated in the early 1950s, when sterile plasma from anthrax-infected guinea pigs caused disease when injected into other animals (Smith and Keppie 1954). It has since been shown that the anthrax toxins are composed of three entities, which in concert lead to some of the clinical effects of anthrax (Stanley and Smith 1961; Beall 1962). The first of these, protective antigen (PA), is an 83 kd protein so named because it is the main protective constituent of anthrax vaccines. Protective antigen binds to a cellular receptor (Bradley 2001) and is proteolytically cleaved by cell surface furin to produce a 63-KD fragment (PA63). A second binding domain is then exposed on the 63 kd remnant, which combines with either edema factor (EF), an 89 kd protein, to form edema toxin, or lethal factor (LF), a 90 kd protein, to form lethal toxin (Leppla 1990). This occurs through the receptor-bound PA63, which oligomerizes to a heptamer and acts to translocate the catalytic moieties of the toxin, LF and/or EF, from endosomes to the cytosol (Singh 1999). Edema factor, a calmodulin-dependent adenylate cyclase, acts by converting adenosine triphosphate to cyclic adenosine monophosphate. Intracellular cyclic adenosine monophosphate levels are thereby increased and neutrophil functions are impaired, leading to the edema characteristic of the disease (Leppla 1982; Swartz 2001; Inglesby 2002). Lethal factor appears to be a zinc metalloprotease and has been demonstrated to lyse macrophages at high concentration (Bradley 2001), while inducing 

Thus, it is reasonably understood that PA83 is the equivalent to the recited B. anthracis protective antigen.  
Regarding claims 61-63, 68-70, 75, and 76, TANG ‘450 provides for the administration of the disclosed compositions/products to various mammals, such as human, cow, horse, etc. (Col. Col. 2, lines 24-31; and Col. 6, lines 52-58).
Regarding claims 64, 71, and 77, TANG ‘450 provides for the inclusion of an adjuvant for administration of the disclosed composition/product (Col. 13, lines 13-29 and 48-56).
In view of the teachings of TANG ‘450 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have formulated a pharmaceutical composition/product comprising a pharmaceutically acceptable carrier or diluent suitable for non-invasive intranasal administration and a non-replicative adenovirus vector that comprises a nucleic acid encoding B. anthracis protective antigen as disclosed in TANG ‘450, since TANG ‘450 provides one in the art some teaching, suggestion, or motivation to for such formulation, wherein TANG ‘450 discloses these elements and suggests such composition/product formulation comprising a nucleic acid encoding B. anthracis protective antigen  (Col. 1, line 58 to Col. 2, line 12; Col. 6, lines 21-37; Col. 14, lines 35-62; and Col. 15, line 66 to Col. 16, line 14).
Accordingly, TANG ‘450 renders the instant claims unpatentable.

Conclusion
No claims are allowed.

Applicant's submission of an information disclosure statement under 37 C.F.R. 1.97(c) with the fee set forth in 37 C.F.R. 1.17(p) on 02 October 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636